DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vehicle state evaluator”, “an exit evaluator”, “a shutdown evaluator” and “a request output unit” in claim 1, and “malfunction diagnostic unit” in claims 2-4 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Power controller 2 is considered to be “a vehicle state evaluator”, “an exit evaluator”, “a shutdown evaluator”, “a request output unit”, and “a malfunction diagnostic unit”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification sets forth that the malfunction diagnostic unit receives signals sig12-sig18 to conduct malfunction diagnosis.  The spec later sets forth that each of sig12-sig18 indicate various abnormalities or evaluate the reliability of .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 2-4 and 13, see the enablement rejection above.  Because it is unclear what the malfunction diagnosis entails, the claims are made unclear.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurtz et al. (US PG Pub 20202/0102874).
In re Claim 1, Kurtz discloses a vehicle control apparatus comprising: a vehicle state evaluator configured to conduct evaluations of a state of a vehicle provided with drive sources including an engine and an electric motor, the evaluations of the state of the vehicle including a vehicle stop evaluation on the vehicle and a driving state evaluation on the engine, the vehicle state evaluator being configured to evaluate whether the vehicle is stopped in a ready-on state in the vehicle stop evaluation; an exit evaluator configured to conduct an exit evaluation as to whether an exit of an occupant from the vehicle is detected; a shutdown evaluator configured to conduct a shutdown evaluation as to whether a vehicle drive system is to be shut down, the shutdown evaluation being conducted on a basis of results of the vehicle stop evaluation and the driving state evaluation by the vehicle state evaluator and a result of the exit evaluation by the exit evaluator; and a request output unit configured to output a shutdown request on a basis of a result of the shutdown evaluation by the shutdown evaluator, the shutdown request requesting for shutting down the vehicle drive system (Paragraph [0006], [0026],[0032] and [0041]). 
In re Claim 5, Kurtz discloses a vehicle control apparatus according to claim 1, wherein the vehicle state evaluator is configured to detect a detection element used for the vehicle stop evaluation on a basis of input signals transmitted via multiple wiring lines independent from each other (inputs from multiple sensors, Paragraph [0006], [0026],[0032] and [0041]). 

In re Claim 7, Kurtz discloses a vehicle control apparatus according to claim 6, wherein the shutdown requirements include one or both of a first requirement that the vehicle is stopped in the ready-on state and a second requirement that the exit of the occupant from the vehicle is detected (Paragraph [0006], [0026],[0032] and [0041]). 
In re Claim 8, Kurtz discloses a vehicle control apparatus according to claim 7, wherein the shutdown requirements further includes a third requirement that an increase in the number of revolutions of the engine is detected (Paragraph [0006], [0026],[0032] and [0041]). 
In re Claim 9, Kurtz discloses a vehicle control apparatus according to claim 6, wherein the shutdown requirements further include a fourth requirement that a predetermined time has passed since a satisfaction of the first requirement, the second requirement, and the third requirement (Paragraph [0006], [0026],[0032] and [0041]). 
In re Claim 10, Kurtz discloses a vehicle control apparatus according to claim 1, wherein the shutdown evaluator is configured to determine that the vehicle drive system is to be shut down when shutdown requirements are satisfied, and the request output unit is configured to output a control signal directed to issue a shutdown preliminary notification when at least one of the shutdown requirements are satisfied (Paragraph [0006], [0026],[0032] and [0041]). 
In re Claim 11, Kurtz discloses a vehicle control apparatus according to claim 1, wherein the request output unit is configured to output a control signal directed to issue the shutdown preliminary notification when the exit of the occupant from the vehicle is detected (Paragraph [0006], [0026],[0032] and [0041]). 

In re Claim 14, Kurtz discloses a vehicle control apparatus according to claim 1, wherein the exit evaluator is configured to conduct the exit evaluation as to whether the exit of the occupant from the vehicle is detected on the basis of multiple detection elements (Paragraph [0006], [0026],[0032] and [0041]). 
In re Claim 15, Kurtz discloses a vehicle control apparatus comprising circuitry configured to conduct evaluations of a state of a vehicle provided with drive sources including an engine and an electric motor, the evaluations of the state of the vehicle including a vehicle stop evaluation as to whether the vehicle is stopped in a ready-on state and a driving state evaluation on the engine, conduct an exit evaluation as to whether an exit of the occupant from the vehicle is detected, conduct a shutdown evaluation as to whether a vehicle drive system is to be shut down, the shutdown evaluation being conducted on a basis of results of the vehicle stop evaluation, the driving state evaluation, and the exit evaluation, and output a shutdown request on a basis of a result of the shutdown evaluation, the shutdown request requesting for shutting down the vehicle drive system (Paragraph [0006], [0026],[0032] and [0041]). 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926.  The examiner can normally be reached on 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747